--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

American Apparel, Inc. 8-K [app-8k_020613.htm]
 
EXECUTION VERSION
 
Exhibit 10.2
 
ELEVENTH AMENDMENT TO CREDIT AGREEMENT


ELEVENTH AMENDMENT, dated as of February 6, 2013 (this “Amendment”), under and
to the Credit Agreement dated as of March 13, 2009 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among American
Apparel, Inc., a corporation organized under the laws of the State of Delaware
(the “Borrower”), the Facility Guarantors from time to time party thereto,
Wilmington Trust, National Association (successor by merger to Wilmington Trust
FSB), in its capacity as Administrative Agent thereunder and in its capacity as
Collateral Agent thereunder, and the Lenders from time to time party thereto.


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;


WHEREAS, the Borrower and the Required Lenders have agreed to amend certain
provisions of the Credit Agreement on the terms and subject to the conditions
set forth in this Amendment; and


NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the undersigned hereby agree as follows:
 
I.           Defined Terms; Interpretation; Etc. Capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Credit
Agreement (as amended hereby).
 
II.          Amendment to Credit Agreement.
 
 
(a)
Section 1.01 of the Credit Agreement is hereby amended by adding, or amending
and restating in its entirety, each of the following definitions in proper
alphabetical order.

 
“Eleventh Amendment” means the Eleventh Amendment to the Credit Agreement, dated
as of February 6, 2013, among the Borrower, the Facility Guarantors party
thereto, Wilmington Trust, National Association (successor by merger to
Wilmington Trust FSB), in its capacity as Administrative Agent thereunder and in
its capacity as Collateral Agent thereunder, and the Lenders party thereto.
 
“Eleventh Amendment Effective Date” means the Eleventh Amendment Effective Date
under, and as defined in, Section IV of the Eleventh Amendment.
 
“Eleventh Amendment PIK Fee” has the meaning provided in Section 2.01(c).
 
“Loans” means all loans made pursuant to this Agreement pursuant to Section
2.01, all PIK Interest, if any, that has been added to the principal balance of
the Loans on any Interest Payment Date pursuant to Section 2.04, the Closing
Date PIK Fee that has been added to the principal balance of the Loans on the
Closing Date pursuant to Section 2.01(c), the Fifth Amendment PIK Fee that has
been added to the principal balance of the Loans on the Fifth Amendment
Effective Date pursuant to Section 2.01(c), the Eighth Amendment PIK Fee that
has been added to the principal balance of the Loans on the Eighth Amendment
Effective Date pursuant to Section 2.01(c), the Eleventh Amendment PIK Fee that
has been added to the principal balance of the Loans on the Eleventh Amendment
Effective Date pursuant to Section 2.01(c) and any Warrant PIK Fee that has been
added to the principal balance of the Loans on any Warrant PIK Fee Date pursuant
to Section 2.01(c).
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Section 2.01(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 
“(c)           The Borrower agrees to pay to (v) Lion Capital LLP, on the
Closing Date a fee in amount equal to $5,000,000 (the “Closing Date PIK Fee”),
(w) those Persons who are Lenders on the Fifth Amendment Effective Date, on a
pro rata basis, a fee equal to $994,367.30 (the “Fifth Amendment PIK Fee”), (x)
those Persons who are Lenders on the Eighth Amendment Effective Date, on a pro
rata basis, a fee equal to $150,000.00 (the “Eighth Amendment PIK Fee”), (y)
those Persons who are Lenders on the Eleventh Amendment Effective Date, on a pro
rata basis, a fee equal to $150,000.00 (the “Eleventh Amendment PIK Fee”) and
(z) Lion/Hollywood L.L.C., on any Warrant PIK Fee Date, any Warrant PIK Fee (all
Warrant PIK Fees, together with the Closing Date PIK Fee, the “PIK Fees”). The
Closing Date PIK Fee shall be paid in full on the Closing Date by increasing the
outstanding principal amount of Loans by the amount of the Closing Date PIK Fee
on the Closing Date. The Closing Date PIK Fee so added to the principal amount
of the Loans shall bear interest as provided in Section 2.04 beginning on the
Closing Date. The Fifth Amendment PIK Fee shall be paid in full on the Fifth
Amendment Effective Date by increasing the outstanding principal amount of Loans
by the amount of the Fifth Amendment PIK Fee on the Fifth Amendment Effective
Date. The Fifth Amendment PIK Fee so added to the principal amount of the Loans
shall bear interest as provided in Section 2.04 beginning on the Fifth Amendment
Effective Date. The Eighth Amendment PIK Fee shall be paid in full on the Eighth
Amendment Effective Date by increasing the outstanding principal amount of Loans
by the amount of the Eighth Amendment PIK Fee on the Eighth Amendment Effective
Date. The Eighth Amendment PIK Fee so added to the principal amount of the Loans
shall bear interest as provided in Section 2.04 beginning on the Eighth
Amendment Effective Date. The Eleventh Amendment PIK Fee shall be paid in full
on the Eleventh Amendment Effective Date by increasing the outstanding principal
amount of Loans by the amount of the Eleventh Amendment PIK Fee on the Eleventh
Amendment Effective Date. The Eleventh Amendment PIK Fee so added to the
principal amount of the Loans shall bear interest as provided in Section 2.04
beginning on the Eleventh Amendment Effective Date. Any Warrant PIK Fee shall be
paid in full on any Warrant PIK Fee Date by increasing the outstanding principal
amount of Loans by the amount of such Warrant PIK Fee on such Warrant PIK Fee
Date. Any Warrant PIK Fee so added to the principal amount of the Loans shall
bear interest as provided in Section 2.04 beginning on the corresponding Warrant
PIK Fee Date. The obligation of the Borrower to pay the PIK Fees shall be
automatically evidenced by this Agreement or, if applicable, any Notes issued
pursuant to this Agreement.”
 
 
(c)
Section 6.18 of the Credit Agreement is hereby amended by:

 
 
(i)
Striking the table and replacing it with the one set forth below.

 
Reference Period Ending (inclusive of end dates)
Minimum Consolidated EBITDA
July 31, 2012
$24,769,000
August 30, 2012
$26,317,000
September 30, 2012
$30,219,000
October 31, 2012
$31,616,000
November 30, 2012
$34,762,000
December 31, 2012
$34,489,000
January 31, 2013
$32,000,000
February 28, 2013
$32,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
March 31, 2013
$32,500,000
April 30, 2013
$32,500,000
May 31, 2013
$32,500,000
June 30, 2013
$32,000,000
July 31, 2013
$32,000,000
August 31, 2013
$32,000,000
September 30, 2013
$35,000,000
October 31, 2013
$35,000,000
November 30, 2013
$35,000,000
December 31, 2013
$37,500,000

 
 
(ii)
Striking the last paragraph and replacing it with the following:

 
“For purposes of this Section 6.18 only, Consolidated EBITDA shall be defined in
the manner set forth in First Lien Credit Agreement as in effect on the date of
the Eleventh Amendment to the Credit Agreement (and without giving effect to any
changes thereto after the Eleventh Amendment Effective Date) and not the
definition of such term set forth in Section 1.01 hereof.”
 
III.        Consent. The Lenders hereby consent to the execution and delivery
of, and performance under, the Fifth Amendment to the First Lien Credit
Agreement (attached as Annex I hereto) (the “First Lien Amendment”) by the
Borrower and the other Loan Parties thereto.
 
IV.        Conditions Precedent to the Effectiveness of this Amendment. This
Amendment shall become effective as of, and with effect from, the date (the “
Eleventh Amendment Effective Date”) on which:
 
(a)         The Borrower, the Facility Guarantors and each Lender shall have
duly executed and delivered to the Administrative Agent this Amendment.
 
(b)         All corporate and other proceedings required in connection with this
Amendment, and all documents, instruments and other legal matters in connection
with the transactions contemplated by this Amendment, shall be satisfactory in
all respects to the Lenders, and the Lenders shall have received such documents
and certificates as the Lenders or their counsel may reasonably request relating
to the authorization of the transactions contemplated by this Amendment, all in
form and substance satisfactory to the Lenders and their counsel.
 
(c)         Each of the representations and warranties contained in Section V
(Representations and Warranties) of this Amendment shall be true and correct.
 
(d)         After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing as of the date hereof.
 
(e)         No litigation shall have been commenced against any Loan Party or
any of its Subsidiaries, either on the date hereof or the Eleventh Amendment
Effective Date, seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment or the Credit Agreement as amended by
this Amendment or any Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)          The Administrative Agent shall have received a true, correct and
complete copy, certified as such by the Borrower, of the First Lien Amendment,
which shall be in effect as of the Eleventh Amendment Effective Date and
certified as such by the Borrower.
 
(g)         The Borrower shall have paid (i) all reasonable out-of-pocket
expenses of the Agents (including all reasonable fees, disbursements and other
charges of Ropes & Gray LLP, as counsel to the Agents) incurred in connection
with this Amendment and the transactions contemplated hereby, and (ii) all other
expenses of the Agents otherwise due and owing under the Credit Agreement.
 
V.          Representations and Warranties. On and as of the date hereof and as
of the Eleventh Amendment Effective Date, the Borrower hereby represents and
warrants to the Administrative Agent, the Collateral Agent and the Lenders as
follows:
 
(a)         this Amendment has been duly authorized, executed and delivered by
the Borrower and each Facility Guarantor and constitutes a legal, valid and
binding obligation of the Borrower and each Facility Guarantor, enforceable
against the Borrower and each Facility Guarantor in accordance with its terms
and the Credit Agreement as amended by this Amendment and the other Loan
Documents and constitutes the legal, valid and binding obligation of the
Borrower and each Facility Guarantor, enforceable against the Borrower and each
Facility Guarantor in accordance with its terms;
 
(b)         the transactions to be entered into and contemplated by this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for such as
have been obtained or made and are in full force and effect, (ii) will not
violate any material Applicable Law or the Charter Documents of any Loan Party,
(iii) will not violate or result in a default under any indenture or any other
agreement, instrument or other evidence of Material Indebtedness, or any other
Material Agreement or other material instrument binding upon any Loan Party or
its assets, or give rise to a right thereunder to require any payment to be made
by any Loan Party, and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party, except Liens created under the Loan
Documents and the First Lien Loan Documents;
 
(c)         each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or otherwise made in writing in connection therewith are true and
correct in all material respects on and as of the date hereof and the Eleventh
Amendment Effective Date, in each case as if made on and as of such date, except
(x) to the extent that such representations and warranties specifically relate
to a specific date, in which case such representations and warranties shall be
true and correct in all material respects as of such specific date and (y) with
respect to the representations contained in Sections 3.04(b), 3.06 and 3.17 of
the Credit Agreement, as disclosed in filings by the Borrower with the SEC prior
to the Eleventh Amendment Effective Date with respect to the Borrower and its
consolidated Subsidiaries;
 
(d)         after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing;
 
(e)         no litigation has been commenced against any Loan Party or any of
its Subsidiaries seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment, the Credit Agreement as amended
hereby or any Loan Document; and
 
 
 

--------------------------------------------------------------------------------

 
 
(f)          attached as Annex I hereto is a true, correct and complete copy of
the First Lien Amendment, and the First Lien Amendment shall be in effect as of
the Eleventh Amendment Effective Date.
 
VI.        Amount of Obligations. Each Loan Party acknowledges and agrees that
(a) as of the close of business on December 31, 2012, the Obligations include,
without limitation, the amounts set forth on Schedule 1 attached hereto on
account of the outstanding unpaid amount of principal of the Loans (including
PIK Interest and PIK Fees that have been added to the principal amount of the
Loans) and unpaid cash interest accrued as of such date and (b) such Loan Party
is truly and justly indebted to the Lenders and the Administrative Agent for the
Obligations without defense, counterclaim or offset of any kind, and such Loan
Party ratifies and reaffirms the validity, enforceability and binding nature of
such Obligations.
 
VII.       Collateral. Each Loan Party ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
liens and security interests granted to secure any of the Obligations by such
Loan Party to the Administrative Agent, for the benefit of the Lenders, pursuant
to the Security Documents to which such Loan Party is a party. Each Loan Party
acknowledges and agrees that all such liens and security interests granted by
such Loan Party shall continue to secure the Obligations from and after the
Eleventh Amendment Effective Date. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that, pursuant to the
Security Documents to which such Loan Party is a party, the Obligations are
secured by liens on and security interests in all of such Loan Party’s assets to
the extent required by the Security Documents.
 
VIII.      Loan Party Release. Although each Lender, the Administrative Agent
and the Collateral Agent regards its conduct as proper and does not believe that
any Loan Party has any claim, right, cause of action, offset or defense against
any Lender, the Administrative Agent, the Collateral Agent or any of such
Lender’s, the Administrative Agent’s or the Collateral Agent’s present or former
subsidiaries, Affiliates, officers, directors, employees, attorneys or other
representatives or agents (collectively with their respective successors and
assigns, the “Lender Parties”) in connection with the execution, delivery,
performance and administration of, or the transactions contemplated by this
Amendment, the Credit Agreement and the other Loan Documents, each Lender, the
Administrative Agent, the Collateral Agent and each Loan Party agree to
eliminate any possibility that any past conduct, conditions, acts, omissions,
events, circumstances or matters of any kind whatsoever could impair or
otherwise affect any rights, interests, contracts or remedies of the Lenders,
the Administrative Agent or the Collateral Agent. Therefore, each Loan Party
unconditionally, freely, voluntarily and, after consultation with counsel and
becoming fully and adequately informed as to the relevant facts, circumstances
and consequences, releases, waives and forever discharges (and further agrees
not to allege, claim or pursue) (a) any and all liabilities, indebtedness and
obligations, whether known or unknown, of any kind whatsoever of any Lender
Party to any Loan Party, (b) any legal, equitable or other obligations of any
kind whatsoever, whether known or unknown, of any Lender Party to any Loan Party
(and any rights of any Loan Party against any Lender Party), (c) any and all
claims, whether known or unknown, under any oral or implied agreement with (or
obligation or undertaking of any kind whatsoever of) any Lender Party which is
different from or in addition to the express terms of this Agreement, the Credit
Agreement and the other Loan Documents and (d) all other claims, rights, causes
of action, counterclaims or defenses of any kind whatsoever, in contract or in
tort, in law or in equity, whether known or unknown, direct or derivative, which
such Loan Party or any predecessor, successor or assign might otherwise have or
may have against any Lender Party on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which, in the case of each of the foregoing
clauses (a), (b), (c) and (d), existed, arose or occurred at any time prior to
the Eleventh Amendment Effective Date and in connection with the execution,
delivery, performance and administration of, or the transactions contemplated
by, this Amendment, the Credit Agreement and the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
IX.        No Other Amendments or Waivers; Confirmation. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Agents, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to any future
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. After the Eleventh
Amendment Effective Date, any reference in any Loan Document to the Credit
Agreement shall mean the Credit Agreement as modified hereby. As of the Eleventh
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. Each of the table of contents and lists of
Exhibits and Schedules of the Credit Agreement shall be amended to reflect the
changes made in this Amendment as of the Eleventh Amendment Effective Date. This
Amendment is a Loan Document.
 
X.         Consent of Facility Guarantors. Each Facility Guarantor hereby
consents to this Amendment and agrees that the terms hereof shall not affect in
any way its obligations and liabilities under the Loan Documents (as amended and
otherwise expressly modified hereby), all of which obligations and liabilities
shall remain in full force and effect and each of which is hereby reaffirmed (as
amended and otherwise expressly modified hereby).
 
XI.        Expenses. The Borrower agrees to reimburse each of the Administrative
Agent, Collateral Agent, the Lenders and the Lion Parties for their respective
outstanding reasonable out-of-pocket expenses (whether or not yet invoiced to
the Borrower) incurred in connection with the Credit Agreement, this Amendment,
the other Loan Documents, the Warrants and the monitoring and oversight of the
Lion Parties’ investment (including without limitation, the reasonable fees,
disbursements and other charges of Simpson Thacher & Bartlett LLP as counsel to
the Lenders, and Ropes & Gray LLP, as counsel to the Agents). This Amendment
constitutes a Loan Document.
 
XII.       Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
XIII.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile or other electronic
transmission of the relevant signature pages hereof.
 
XIV.     Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
XV.       Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement or, as the case may be, the Facility Guaranty.
 
XVI.     Severability. The fact that any term or provision of this Amendment is
held invalid, illegal or unenforceable as to any person in any situation in any
jurisdiction shall not affect the validity, enforceability or legality of the
remaining terms or provisions hereof or the validity, enforceability or legality
of such offending term or provision in any other situation, or jurisdiction or
as applied to any person.
 
XVII.    Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.
 
XVIII.   Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.
 
XIX.     Submission to Jurisdiction. Each Loan Party agrees that any suit for
the enforcement of this Amendment may be brought in the federal or state courts
of the State of New York as the Lenders may elect in their sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Amendment hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Amendment against a Loan Party
or its properties in the courts of any jurisdiction.
 
XX.      Direction from Required Lenders. Each undersigned Lender hereby
authorizes and directs the Administrative Agent and Collateral Agent to take any
and all actions set forth herein, including, without limitation, to execute and
deliver, on behalf of itself as Administrative Agent or Collateral Agent (as
applicable) and on behalf of such Lender, (i) this Amendment, and (ii) any other
amendments, agreements, consents, approvals and other documents, in form and
substance reasonably satisfactory to the Agents and the Required Lenders, that
are to be entered into or executed in connection with the transactions
contemplated herein. Further, each undersigned Lender acknowledges and agrees
that (x) the foregoing instruction constitutes instructions of the Required
Lenders pursuant to Article VIII of the Credit Agreement, and (y) Sections 8.05
and 8.08 of the Credit Agreement shall apply to any and all actions taken by the
Administrative Agent and/or Collateral Agent in accordance with such
instructions.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
 

 
AMERICAN APPAREL, INC., as Borrower
     
By:
   
Name:
 
Title:

 
[Signature Page to Eleventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 

 
AMERICAN APPAREL (USA), LLC, as Facility Guarantor
     
By:
   
Name: Dov Charney
 
Title: Chief Executive Officer
      FRESH AIR FREIGHT, INC., as Facility Guarantor       By:     Name: Dov
Charney   Title: Chief Executive Officer       KCL KNITTING, LLC, as Facility
Guarantor      
By:
American Apparel (USA), LLC, its sole member
        By:     Name: Dov Charney   Title: Chief Executive Officer      
AMERICAN APPAREL RETAIL, INC., as Facility Guarantor
      By:     Name: Dov Charney   Title: Chief Executive Officer       AMERICAN
APPAREL DYEING & FINISHING, INC., as Facility Guarantor       By:     Name: Dov
Charney   Title: Chief Executive Officer

 
[Signature Page to Eleventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 
 

  AMERICAN APPAREL (CARNABY) LIMITED, as Facility Guarantor       By:    
Name: Dov Charney
  Title: Director

 

  AMERICAN APPAREL (UK) LIMITED, as Facility Guarantor       By:    
Name: Dov Charney
  Title: Director

 
[Signature Page to Eleventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 

  WILMINGTON TRUST, NATIONAL ASSOCIATION (SUCCESSOR BY MERGER TO WILMINGTON
TRUST FSB), as Administrative Agent and Collateral Agent       By:    
Name:
  Title:

 
[Signature Page to Eleventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 

  LION CAPITAL (AMERICAS) INC., as Lender       By:    
Name: Jacob Capps
  Title: President

 
[Signature Page to Eleventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 

  LION/HOLLYWOOD L.L.C., as Lender       By:    
Name: Jacob Capps
  Title: President

 
[Signature Page to Eleventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 
Annex I


Fifth Amendment to First Lien Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I


Amount of Obligations as of December 31, 2012
 

Obligations1 $137,676,870.99

 

--------------------------------------------------------------------------------

1 Including PIK Interest and PIK Fees that have been added to the principal
amount of the Loans and unpaid cash interest accrued as of December 31, 2012
 
 

--------------------------------------------------------------------------------

 